department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-2662-99 uilc internal_revenue_service national_office field_service_advice memorandum for from barbara a felker chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend usparent state a ussub1 ussub2 ukcfc ukhybrid year year year x y z date a a b c dollar_figured dollar_figuree dollar_figuref dollar_figureg h i j k l m n o p q zr s t u zv zw x issue s is usparent entitled to claim a foreign_tax_credit in year under sec_901 for united kingdom advance_corporation_tax act paid_by ukhybrid in year and used to offset u k corporate tax_liabilities of ukhybrid and ukcfc in year sec_2 and conclusion it is our opinion that usparent is not entitled to claim a foreign_tax_credit in year for all of the refunded portion and most of the unrefunded portion of the act usparent is entitled to claim a foreign_tax_credit in year for only that part of the unrefunded portion of the act that it used to offset ukhybrid’s year a u k corporation income_tax the act refund received in year under article a i of the u s -u k income_tax treaty is a foreign_tax_redetermination under sec_905 that will require usparent to file an amended_return for year to reduce the claimed credit by the refunded portion of the act in addition the surrender of almost of the act by ukhybrid to ukcfc in year created a deemed refund of act to ukhybrid a capital_contribution to ukcfc and a deemed payment of act by ukcfc in year under the u s -u k income_tax treaty see revproc_80_18 1980_1_cb_623 and the technical explanation to the u s -u k income_tax treaty 1980_1_cb_455 therefore a sec_905 adjustment is required to eliminate the sec_901 credit claimed by usparent in year with respect to the surrendered portion of the year payment of act by ukhybrid credit for the surrendered and unrefunded act is equally unavailable in year whether the foreign_tax_credit is claimed under the u s -u k income_tax treaty or the code because the year surrender of the act effected a subsidy within the meaning of sec_901 under the treaty a foreign_tax_credit for the unrefunded portion of the surrendered act will be available under sec_902 or sec_960 when ukcfc distributes or is deemed to distribute earnings to ukhybrid finally foreign tax_credits for the unrefunded portion of the act used by ukhybrid to offset its u k corporation tax_liability in year b and year c would be deferred to those years under the technical explanation to the u s -u k income_tax treaty 1980_1_cb_455 a sec_905 adjustment is required to eliminate the sec_901 credit claimed by usparent in year with respect to the amounts used as an offset in year sec_2 and after further factual development other issues raised by these facts that may affect usparent’s entitlement to the credit will be discussed in a future field_service_advice facts usparent a publicly traded state a corporation filed a consolidated federal_income_tax return for year with its subsidiaries ussub1 and ussub2 pursuant to usparent’s board_of directors resolutions on date a ussub1 and ussub2 formed ukhybrid in the united kingdom with ownership interests of y and z respectively ussub2 contributed cash in the amount of dollar_figured ussub1 contributed cash in the amount of dollar_figuree and its stock in ukcfc which was worth dollar_figuref ussub1’s basis in the ukcfc stock was dollar_figureg prior to the contribution ussub1 owned x of the stock of ukcfc a controlled foreign_subsidiary located in the united kingdom ussub1’s and ussub2’s contributions were made within one month of date a under the laws of the united kingdom ukhybrid is treated as a corporation under the laws of the united_states ukhybrid is treated as a partnership in accordance with sec_1491 and sec_1492 as applicable in year usparent filed a protective_election to apply sec_367 principles to the transfer by ussub1 of its stock in ukcfc to ukhybrid in the event it was deemed that the transfer did not directly qualify under sec_367 in addition with respect to that transfer ussub1 filed year form_8838 consent to extend the time to assess tax under section 367-gain recognition agreement to extend the statute_of_limitations for years ukcfc reported on schedule j of form_5471 for year that it had the following sec_964 earnings_and_profits post-1986_undistributed_earnings pre-1987 e_p not previously taxed previously taxed earnings total sec_964 e_p h l balance at beginning of year current_year e_p actual distributions of pti balance at end of year n i i j k m o p within one month of date a ukcfc distributed its financial_instrument to ukhybrid in the face_amount of q this was the only distribution from ukcfc to ukhybrid in year ukcfc did not pay any act with respect to the distribution of that financial_instrument because it and ukhybrid elected under u k law to treat the distribution as an unfranked distribution thereby shifting liability for act to ukhybrid the receipt by ukhybrid of the financial_instrument did not increase ukhybrid’s u k corporate_income_tax liability because of a group income election nonetheless under u k law the distribution increased ukhybrid’s retained earnings the financial_instrument that ukcfc distributed to ukhybrid was labeled stock instrument and it had a term of years the instrument was not secured and it was subordinated to all other claims of other creditors the holders of the instrument did not have the right to vote at any general meeting of ukcfc but they did have the right to designate one director the instrument required biannual payments which the instrument characterized as interest ukcfc made payments to ukhybrid in year in the amount of dollar_figurer pursuant to the distributed financial_instrument ukhybrid reported those payments on its form_1065 for year as bank interest ukcfc did not deduct the payments for u s e_p purposes within four days of the receipt of the financial_instrument and within five weeks of date a ukhybrid paid cash dividends under u k law to ussub1 and ussub2 in the amounts of s and t respectively with regard to those dividends ukhybrid paid the required act at the rate of of the distribution u dollar_figurev the total of the cash distributions and act paid_by ukhybrid equaled the total cash contributions made to ukhybrid by ussub1 and ussub2 ussub1 and ussub2 treated the payments from ukhybrid as non-taxable partnership_distributions as a return of basis on its form_1118 for year usparent reported ukhybrid’s act payment of dollar_figurev as a foreign withholding_tax under sec_901 usparent had excess limitation in the year that preceded year by two years in the amount of dollar_figurew which is slightly less than dollar_figurev usparent has indicated it would use that excess limitation to absorb any excess_credits carried back from year after the examination has been completed in year ukhybrid surrendered x of the act it paid in year to ukcfc to be used to offset ukcfc’s u k corporation tax_liability the surrendered amount y was approximately of the total act paid_by ukhybrid in year ukhybrid used the remainder of the act to offset its year a or approximately of the total act paid in year year b or approximately of the total act paid in year and year c or approximately of the total act paid in year u k corporation tax_liability pursuant to article a i of the u s -u k income_tax treaty in year ussub1 and ussub2 each received a refundable shareholder credit hereinafter the act refund in the aggregate amount of one-half of the act net of the required withholding_tax imposed by the u k pursuant to the treaty on those payments paid_by ukhybrid with respect to the year dividends law and analysis the ultimate issue is whether usparent is entitled to claim a foreign_tax_credit in year under sec_901 for the payment of act to the united kingdom by ukhybrid resolution of that issue is dependent upon resolution of several underlying issues which we discuss below after further factual development other issues raised by these facts that may affect usparent’s entitlement to the credit will be discussed in a future field_service_advice is usparent correct in its treatment of the financial_instrument distributed by ukcfc to ukhybrid within one month of date a as an equity instrument the distribution of which would be treated as a nontaxable stock_distribution under sec_305 in our opinion based on an analysis of the factors discussed below the economic reality is that the distributed financial_instrument is equity not debt as equity of ukcfc the distributing_corporation the distribution would be treated as a nontaxable stock_distribution under sec_305 whether a financial_instrument analyzed in terms of its economic reality constitutes equity or risk capital entirely subject_to the fortunes of the corporate venture or whether it represents debt is a question of fact to be decided on a case- by-case basis 262_f2d_512 2d cir 398_f2d_694 3d cir notice_94_47 1994_1_cb_357 courts have utilized the following factors in making this determination the intent of the parties the identity between creditors and shareholders the extent of participation in management by the holder of the instrument the ability of the corporation to obtain funds from outside sources the thinness of the capital structure in relation to debt the risk involved the formal indicia of the instrument subordination to other claims the voting power of the holder of the instrument the provision of a fixed rate of interest a contingency on the obligation to repay the source of the interest payments the presence or absence of a fixed maturity_date and the length of time to maturity a provision for redemption by the corporation a provision for redemption at the option of the holder and the timing of the advance with reference to the organization of the corporation fin hay realty co f 2d pincite several factors support characterization of the distributed financial_instrument as equity a formal indicia of the instrument here the distributed financial_instrument is labeled stock instrument however labels given by parties to a transaction are of little significance where the parties are related such as in this case fin hay realty co f 2d pincite b maturity_date here the financial_instrument has a term of years some courts have held that long-term instruments can be considered as debt 55_tc_345 acq 1973_2_cb_3 instrument with a 50-year term was treated as debt however the service takes the position in notice_94_47 that a taxpayer’s characterization of an instrument with a term of over years as debt likely will not be respected depending on the facts and circumstances the notice does not set a bright line test with respect to the number of years to maturity for an instrument to be considered equity in our opinion an instrument with a year term is equity c subordination to other claims and risk involved a financial_instrument that is equity is subordinated to the claims of creditors secured_property is subject_to less risk than unsecured property here the distributed financial_instrument is not secured and it is subordinated to all other claims of other creditors the low priority of the unsecured instrument resembles equity fin hay realty co f 2d pincite and p m finance cor302_f2d_786 3d cir d voting power and right to designate director under its terms the holder of the financial_instrument does not have the right to vote at any general meeting of ukcfc however the holders of the instrument do have the right to designate a director failure to include voting rights is not fatal to characterization as equity some facts such as the requirement under the instrument that biannual payments be made to ukcfc the characterization in the instrument of these biannual payments as interest and the reporting of these payments as interest on ukhybrid’s form_1065 for year would support a conclusion that the instrument is debt nonetheless as stated in our opinion the preponderance of the factors indicate that the distributed financial_instrument is equity therefore its distribution does not result in taxable_income to ukhybrid for u s tax purposes however for u k purposes ukhybrid treated the distribution as shifting retained earnings from ukcfc to ukhybrid if the distribution had been treated as a stock_dividend in the u k ukhybrid would not have had enough earnings for the subsequent circular cash_flow transaction to have triggered act liability we recommend further factual development to determine whether ukhybrid properly characterized the distribution of the financial_instrument as a distribution of ukcfc’s earnings for u k tax purposes if ukhybrid did not properly apply u k law in this respect then the cash distribution may not have been a qualifying_distribution under u k law and ukhybrid’s payment of act may be a noncompulsory payment of tax and thus ineligible for credit sec_1_901-2 e does the act refund received by ussub1 and ussub2 require a sec_905 redetermination the year act refund paid pursuant to article a i of the u s -u k income_tax treaty is a foreign_tax_redetermination under sec_905 that will require usparent to file an amended_return for year under article a i of the u s -u k income_tax treaty u s corporate shareholders owning at least percent of the stock of a u k corporation are entitled to a refundable tax_credit paid directly from the u k government equal to one-half of the act paid_by their u k subsidiary with respect to dividends received from the u k subsidiary under article a iii the sum of the payment from the u k government and the dividend paid_by the u k subsidiary is treated as a dividend for u s foreign_tax_credit purposes which under article a i is subject_to a u k withholding_tax of percent the withholding_tax is treated as a creditable income_tax paid_by the u s shareholder under article b under sec_905 a taxpayer that claims a foreign_tax_credit for taxes paid_or_accrued under sec_901 or deemed paid_or_accrued under sec_902 and sec_960 must notify the service of a change in its foreign tax_liability that may affect the amount of the foreign_tax_credit claimed the change in foreign tax_liability may result in a change to the taxpayer's u s tax_liability for the year in which it originally claimed the taxes as credits or it may result in an adjustment to the pools of post-1986_foreign_income_taxes and post-1986_undistributed_earnings of a foreign_subsidiary in the year in which the foreign tax_liability changes see sec_1_905-3t here usparent claimed in year a direct foreign_tax_credit under sec_901 for the act paid_by ukhybrid which is classified as a partnership for u s tax purposes a foreign_tax_redetermination for purposes of sec_905 occurred in year when ussub1 and ussub2 received pursuant to article a i of the u s -u k income_tax treaty a refund in the amount of one-half of the act net of the required withholding_tax imposed by the treaty on those payments article c of the treaty provides that only the unrefunded half of the act is eligible to be treated as an income_tax imposed on the corporation paying the dividend since it claimed a direct foreign_tax_credit under sec_1_905-3t usparent must amend its year income_tax return to take the refund into account to the same effect it appears that the refunded portion of the act was not properly creditable in year since it was substantially certain to be refunded see sec_1_901-2 does ukhybrid’s offset against its corporation tax_liability for year and year and surrender of its act to its subsidiary ukcfc operate to defer the foreign_tax_credit for the unrefunded portion of the act the u s tax principles underlying the technical explanation to the u s -u k income_tax treaty operate to defer the allowable foreign_tax_credit for the portion of the act used as an offset in year and year against ukhybrid’s corporation tax_liability until those years in addition the technical explanation and revproc_80_18 also operate to defer the portion of the allowable foreign_tax_credit attributable to the surrendered portion of the act until the credit would be available under sec_902 or sec_960 in connection with a distribution or inclusion from ukcfc a u k corporation may apply act paid in a taxable_year to satisfy offset its corporation tax_liability for that year up to the act set off limit act in excess of the amount that can be used to offset corporate tax_liability in the year the act is paid is referred to as surplus act surplus act may be carried over and applied to offset the corporation tax of the distributing_corporation for other years u k income and corporation taxes act icta section alternatively a distributing_corporation that pays act may transfer surrender to one or more percent-owned u k subsidiaries the benefit of using the act as an offset against its u k corporation tax_liability when a u k corporation surrenders act to a u k subsidiary the corporation that paid the act is no longer treated as having paid it and thereafter cannot use the surrendered act to offset its corporation tax_liability for any year the corporation to which act is surrendered can use the act to offset its current or future year corporation tax_liability icta section in year ukhybrid surrendered x of the act it paid in year approximately to ukcfc to be used by it to offset its u k corporation tax_liability in that year ukhybrid used the remainder of the act to offset its year a or approximately of the total act paid in year year b or approximately of the total act paid in year and year c or approximately of the total act paid in year u k corporation tax_liability pursuant to article a i of the u s -u k income_tax treaty ussub1 and ussub2 each received a refund in year in the amount of one-half of the act net of the required withholding_tax imposed by the treaty on those payments paid_by ukhybrid under article c the amount of act paid_by ukhybrid and not refunded under article is treated as a creditable income_tax paid_by ukhybrid article of the treaty provides that the allowable_amount of the u s foreign_tax_credit for act shall be determined i n accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the technical explanation of the u s -u k treaty addresses timing issues that are not specifically addressed in the text of the treaty the technical explanation allows a u s corporate shareholder to compute an amount of deemed paid taxes for unrefunded act paid_by a u k subsidiary in the year the u k subsidiary distributes a dividend and pays the act even if the subsidiary does not use the act to offset u k corporation tax_liability in that year if the act never offsets corporation tax_liability in another year it remains permanently a creditable tax of the distributing_corporation in the year paid however if the act is used to offset corporation tax_liability in a later year the technical explanation treats the offset as the economic equivalent of a refund of act paid in the earlier year and the payment of a creditable corporation tax in the subsequent year thus a sec_905 redetermination is required to account for that refund accordingly similar to the actual refund received under the treaty by ussub1 and ussub2 use of the offset by ukhybrid in year and year will require usparent to file an amended_return for year to reflect the redetermination an amended_return is required since usparent claimed a direct foreign_tax_credit for the act under sec_901 in year see sec_1_905-3t revproc_80_18 released on the date the treaty came into force elaborates on the technical explanation the revenue_procedure provides rules for the treatment of act paid_by a u k corporation surrendered to a u k subsidiary and used to offset the subsidiary's u k corporation tax_liability the approach adopted is similar to that taken in the technical explanation for act carried over to a later year of the payor corporation under article a iii of the treaty and revproc_80_18 refunded act is not treated as a tax paid and is treated as a deemed_dividend from the u k corporation to its u s shareholder the u s shareholder may include in its calculation of deemed paid taxes unrefunded act in the year paid even if the u k corporation cannot use the act to offset its corporation tax_liability for the year if the u k corporation surrenders the use of its act payment to a u k subsidiary in a subsequent year the parent_corporation is treated as having received a refund of act paid and made a capital_contribution in that amount to its subsidiary and the subsidiary is treated as having paid act in the year in which it is surrendered thus a sec_905 redetermination is required to account for the deemed refund of the unrefunded portion of the surrendered act although both the refunded and unrefunded portions of an act payment are treated as surrendered under u k law under revproc_80_18 only the unrefunded portion is treated as a capital_contribution and accounted for as a tax payment in the subsidiary's post-1986_foreign_income_taxes pool the refunded portion is treated as distributed from the parent_corporation to the u s shareholder thus the subsidiary is considered to have paid_or_accrued only corporation tax actually paid_or_accrued in excess of the act offset plus the amount of unrefunded act surrendered by the parent c b pincite the revenue_procedure is consistent with u k law icta section which states that the subsidiary and not the parent_corporation is treated as having paid_or_accrued the surrendered act accordingly under the revenue_procedure usparent must file an amended_return for year to eliminate the credit for the unrefunded portion of the act surrendered to ukcfc in year an amended_return is required since usparent had claimed a direct foreign_tax_credit for the act under sec_901 in year see sec_1_905-3t d in xerox corporation v united_states cl_ct the u s claims_court now called the u s court of federal claims held that the technical explanation and revproc_80_18 were valid interpretations of the relevant provisions of the u s -u k treaty and that xerox was not entitled to a u s foreign_tax_credit for the portion of the act that its first-tier u k subsidiary paid in but surrendered to other u k subsidiaries in the court_of_appeals_for_the_federal_circuit reversed and held that xerox was entitled to compute an amount of deemed paid taxes under sec_902 taking into account the full amount of act paid in and that the later surrender of act did not affect the amount of credit allowable in 41_f3d_647 fed cir the federal_circuit concluded that the irs' position as stated in the technical explanation and revproc_80_18 conflicted with the plain language of the treaty the service published an action on decision nonacquiescing in the federal circuit’s decision 1997_18_irb_4 in the service’s view the decision is contrary to the u s foreign_tax_credit rules which article of the treaty expressly incorporates in addition the federal circuit’s decision conflicts with the matching principle underlying sec_902 by allowing a distribution of earnings from a u k subsidiary to generate a credit for foreign taxes ultimately imposed on earnings_of a different entity in a different year the decision also is contrary to sec_902 which allows a credit for taxes attributable to earnings_of a lower-tier corporation only when that corporation’s earnings are distributed up the chain to the u s shareholder the service is defending the application of the revenue_procedure in a surrender situation in a case currently docketed in the tax_court compaq computer corp v commissioner docket no should the foreign_tax_credit be denied to usparent because of the subsidy rule_of sec_901 and sec_1_901-2 even if the federal_circuit was correct in its decision in xerox in our opinion the surrender of the act by ukhybrid created a subsidy to ukcfc within the meaning of sec_901 and sec_1_901-2 under sec_901 the surrendered portion of the act paid_by ukhybrid is not treated as a creditable tax sec_901 was enacted after the years at issue in xerox and applies to usparent whether it claims credit for the act under the u s -u k income_tax treaty or under the code sec_901 provides as follows i taxes used to provide subsidies --any income war profits or excess_profits_tax shall not be treated as a tax for purposes of this title to the extent- the amount of such tax is used directly or indirectly by the country imposing such tax to provide a subsidy by any means to the taxpayer a related_person within the meaning of sec_482 or any party to the transaction or to a related transaction and such subsidy is determined directly or indirectly by reference to the amount of such tax or the base used to compute the amount of such tax although the code section states that the subsidy may be in any form the regulations at sec_1_901-2 state specifically that a subsidy may be in the form of a credit in our opinion here there is a subsidy under sec_901 since the united kingdom used the act that ukhybrid paid in year to provide a subsidy to ukcfc in the form of a deemed payment of act and an offset against the corporation tax owed by ukcfc the amount of the subsidy was identical to the amount of the surrendered act x therefore because the surrendered act constitutes a subsidy it cannot be treated as a tax paid_by ukhybrid for foreign_tax_credit purposes whether usparent claims the foreign_tax_credit under the treaty or under the code with regard to claiming the foreign_tax_credit under the treaty article provides the general_rule that credits will be allowed to u s taxpayers for the appropriate amount of tax paid to the united kingdom however the credit will be limited by the broad introductory phrase i n accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time with out changing the general principle hereof sec_901 which took effect with regard to taxes paid_or_accrued in tax years beginning after date is in our opinion a subsequently enacted limitation to which the treaty parenthetical refers thus there is no conflict between the treaty and the code however even if the subsidy rules were considered to conflict with the provisions of the treaty the subsidy rules must prevail under the later-in-time_rule the principle has long been established that when a treaty and an act of congress conflict the last expression of the sovereign will must control 130_us_581 124_us_190 546_fsupp_1002 d utah affd 752_f2d_1505 10th cir 98_tc_672 in congress codified this rule in sec_7852 similarly the subsidy rule_of sec_901 will operate to deny the claimed foreign_tax_credit to usparent in year should it assert its right to the credit under the code firstly its right to a credit under the code is problematic regardless of whether the subsidy limitation applies creditability of act under the code has never been addressed by the service or the courts in fact the senate committee on foreign relations at the time the senate was considering the ratification of the treaty expressed doubts over whether act would meet the code’s requirements to qualify as a creditable tax s exec rep no 95th cong 2d sess 1980_1_cb_411 secondly even assuming that act otherwise qualifies as a creditable tax the u s tax principles underlying the technical explanation and revproc_80_18 apply with equal force whether credit is claimed under the treaty or the code finally usparent would not be entitled to a foreign_tax_credit in year for the surrendered portion of the act because as discussed above the surrendered act was used by the u k to provide a subsidy to ukcfc within the meaning of sec_901 case development hazards and other considerations there are litigation hazards with regard to the issue involving deferral of the foreign_tax_credit for the act because of the federal circuit’s decision in xerox likewise there are litigation hazards with regard to the untested subsidy theory which is currently under consideration by the tax_court if you have any further questions please call barbara a felker chief cc intl br3
